No. 3--07--0098
_________________________________________________________________
Filed April 3, 2008
                              IN THE

                    APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2008

In re K.L.S-P.,                 ) Appeal from the Circuit Court
                                ) of the 10th Judicial Circuit,
     a Minor                    ) Peoria County, Illinois,
                                )
(The People of the State of     )
Illinois,                       )
                                )
     Petitioner-Appellee,       ) No. 06--JA--112
                                )
     v.                         )
                                )
I.S-P.,                         ) Honorable
                                ) David J. Dubicki,
     Respondent-Appellant).     ) Judge, Presiding.
_________________________________________________________________

     JUSTICE CARTER delivered the opinion of the court:
_________________________________________________________________

     K.L.S-P. is the minor child of the respondent father,

I.S-P.   The trial court adjudged the minor to be neglected.    At

the conclusion of the dispositional hearing, the court made the

child a ward of the court, and orally found the respondent to be

dispositionally "fit but reserved."   Additionally, the court

stated that "fit but reserved is fit."     In the court's written

dispositional order, the court checked the box next to the

statement that the respondent was "fit but reserved."    The record

does not indicate, and the court did not find, that the

respondent was either unable or unwilling to care for the child.
The court gave the Department of Children and Family Services

(DCFS) custody and guardianship of the child.   On appeal, the

respondent argues that the court erred by granting DCFS custody

and guardianship of the minor.   We reverse.

     Once a trial court adjudicates a child to be neglected, the

court shall hold a dispositional hearing.   705 ILCS 405/2--21(2)

(West 2006).   In order to make a child a ward of the court, the

court must determine that the parent is dispositionally unfit to

care for the child.    705 ILCS 405/2--27(1) (West 2006); In re

April C., 326 Ill. App. 3d 225, 760 N.E.2d 85 (2001).

     If the child is made a ward of the court at the

dispositional hearing, the court shall determine the proper

disposition.   705 ILCS 405/2--22(1) (West 2006).   If the child

was found neglected, the court shall not return the child to the

custody of the parent until the court enters an order finding the

parent to be fit to care for the child.   705 ILCS 405/2--23(1)(a)

(West 2006).   If the court determines that the parent is unfit,

unable, or unwilling to care for the child, the court may commit

the child to the care of DCFS.   705 ILCS 405/2--27(1)(d) (West

2006).   We will reverse a trial court's dispositional

determination only if the findings of fact are against the

manifest weight of the evidence, or if the trial court committed

an abuse of discretion by selecting an inappropriate

dispositional order.    April C., 326 Ill. App. 3d 225, 760 N.E.2d
2
85.

      When a trial court's oral pronouncement is in conflict with

its written order, the oral pronouncement prevails.      In re Taylor

B., 359 Ill. App. 3d 647, 834 N.E.2d 605 (2005).   A trial court's

disposition that is not authorized by statute is void.     In re

D.W., 214 Ill. 2d 289, 827 N.E.2d 466 (2005).

      In In re R.W., 371 Ill. App. 3d 1171, 864 N.E.2d 1007

(2007), the trial court made both oral and written findings that

the respondent was dispositionally fit but reserved.     The trial

court also orally stated that it was reserving the respondent's

fitness.    In R.W., this court noted that the relevant juvenile

statutes do not authorize a dispositional finding of fit but

reserved, but only a finding that a respondent is either fit or

unfit.   Consequently, we found the trial court's statements to be

void that the respondent was fit but reserved.   However, we also

said that the court's oral pronouncement that it was reserving

the respondent's fitness was valid, which prevailed over its

written and oral statements that the respondent was fit but

reserved.   Therefore, we remanded the matter for the trial court

to determine whether the respondent was dispositionally fit or

unfit.   R.W., 371 Ill. App. 3d 1171, 864 N.E.2d 1007.

      Similarly, in this case, the trial court made both written

and oral findings that the respondent was "fit but reserved."

Unlike the facts in R.W., however, the court in the present case


                                  3
orally pronounced the respondent to be fit by stating that "fit

but reserved is fit."    As in R.W., the court's findings that the

respondent was "fit but reserved" were void because they were not

authorized by statute.   Applying the rationale of R.W. to this

case, the court's oral pronouncement that the respondent was

"fit" was a valid finding that prevailed over the court's written

and oral findings that the respondent was "fit but reserved."

See R.W., 371 Ill. App. 3d 1171, 864 N.E.2d 1007.      Put simply,

the trial court in this case found the respondent to be

dispositionally fit.

     We reiterate that the record does not indicate, and the

court did not find, that the respondent was either unable or

unwilling to care for the child.       Having found the respondent to

be fit, the trial court was not authorized to make the child a

ward of the court, and to grant custody and guardianship of the

minor to DCFS.   See 705 ILCS 405/2--23(1)(a), 2--27(1) (West

2006); April C., 326 Ill. App. 3d 225, 760 N.E.2d 85.      We hold

that the trial court abused its discretion by committing the

minor to the care of DCFS after having found the respondent to be

dispositionally fit, and without having found the respondent to

be either unable or unwilling to care for the child.      Therefore,

we reverse that portion of the Peoria County circuit court's

dispositional order that granted DCFS custody and guardianship of

K.L.S-P.


                                   4
Reversed.

HOLDRIDGE and SCHMIDT, J. J. concurring.




                           5